United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-3686
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United
                                         * States District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Vincent B. Edwards,                      *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                   _____________

                                 Submitted: June 10, 1997
                                     Filed: June 24, 1997
                                  _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

      Vincent B. Edwards appeals his convictions under 18 U.S.C. § 922(g)(1) for
being a felon in possession of firearms and ammunition. He contends that the search
of his vehicle and the seizure of the guns and ammunition during a traffic stop violated
his Fourth and Fifth Amendment rights and that the trial court erred by admitting Rule
404(b) evidence of his presence at a gun show three months prior to his arrest.
       We conclude that the District Court1 did not err in determining that Edwards
voluntarily consented to the search of his vehicle and that Edwards's motion to suppress
the seized evidence should be denied. We also conclude that the District Court did not
abuse its discretion in admitting the Rule 404(b) evidence. Accordingly, the challenged
convictions are

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendation of The
Honorable David D. Noce, United States Magistrate Judge for the Eastern District of
Missouri.

                                          -2-